Title: To George Washington from Peter Muhlenberg, 18 May 1782
From: Muhlenberg, Peter
To: Washington, George


                        
                            Sir
                            Richmond May 18th 1782
                        
                        On my arrival at Cumberland I did myself the Honor to write to Your Excellency, & enclosd the returns
                            of the post, as well as the Quartermasters & Military Stores—Since that time, agreeable to Orders Issued by Colo.
                            Febiger before my arrival, the Officers of the Line have Convend at Cumberland, where they are now finally settling the
                            arrangement of the Virginia Line & settling matters in a proper footing. The enclosd Orders issued on the
                            occasion, will shew Your Excellency what particular business they are employd in—I have likewise enclosd a return of the
                            detachment at Cumberland, of May the 11th since that time 21 Men, exclusive of those in the returns have been sent in for
                            the Regt of Artillery. Colo. Carrington is now arrivd, & taking Measures for the supply of the General Rendezvous.
                            No Clothing is yet arrivd nor can I hear of any being in the way—I have received no Orders, or heard from General Greene
                            since I came to Cumberland, but expect to hear from him in a few days. I have the Honor to be with the highest respect
                            Your Excellencys most obedt humble servt
                        
                            P. Muhlenberg

                        
                     Enclosure
                                                
                            
                                
                                    G.O.
                                
                                 Cumberland Old Court House May 2d 1782.
                            

                             His Excellency General Washington having been pleas’d to appoint me to the General Superintendance of the
                                recruiting and other Military Services in the State; I have thought it necessary to make the following Arrangements.
                            Colo. Febiger will continue to command this post as a General Rendevouz and transmit the business in the
                                Usual Manner. The Officers sent by Colo. Febiger to the different places of Rendezvous appointed by the Governor
                                & Councill, are to continue untill recall’d, or ordered on other duty, either by him or myself—The confusion
                                and irregularity at present prevailing in our Line, occasioned by the misconduct of some officers, who have either
                                been absent a long time without leave, or guilty of disobedience to orders both public and private, make it absolutely
                                necessary to introduce some Degree of Regularity; A Board of Officers therefore is to sit immediately, and continue
                                sitting every day, Sunday excepted, for the following purposes, untill the business is compleated.
                            1. They are to examine critically the conduct of every Officer who has been absent without Leave; or staid
                                beyond the time limited—ascertain the duty he was on and when last employed, how long he has been absent, and whether
                                with or without Leave, or such other circumstances relative to his conduct as they may think it necessary to enquire
                                into, and then to report their Opinion whether he or they ought to be prosecuted for their Conduct.
                            2. The said Board is occasionally as the commanding Officer shall order to convert itself, or a
                                Sufficient part into a general Court Martial for the Trial of such Officers as it may be thought necessary to
                                prosecute.
                            3. As the arrangement made at Chesterfield is found to be imperfect in some respects, occasioned chiefly
                                by Changes which have happened since; the Board will therefore reexamine and revise the same, rectifying such errors
                                as through inadvertancy may have crept in. The Chesterfield arrangement is however still to continue the Basis for the
                                Board to go upon.
                            4. The said Board will take into their consideration the Situation and Circumstances of the Line at large
                                and adopt such measures for the preservation of the Value of our Certificates—the obtaining our lands, and other
                                matters which may occur to, or be laid before them, essentially necessary for the good of the line at large.

                        
                        
                    